DETAILED ACTION

AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.

Previous Rejections
Applicants’ arguments, filed 05 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2, 5, 7, 26-30, 32, and 42-43 are cancelled.
Claims 1, 3-4, 6, 8-25, 31, and 33-41 are pending.
Claims 9, 10, and 34-39 are withdrawn.
Claims 1, 3-4, 6, 8, 11-25, 31, 33, and 40-41 are included in this prosecution.



CLAIM REJECTIONS

Obviousness Rejections 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner 

1) Claims 1, 3-4, 6, 8, 11-14, 16-19, 23-25, 31, 33, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (US 7,041,369; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (Downloaded September 20, 2016, from http://drugtopics. modernmedicine.com/drugtopics/news/modernmedicine/modernmedicinenews/ overviewpharmaceuticalexcipientsusedtablets; dated October 24, 2008; of record).
For claim 1, Mackey teaches starch fiber webs formed by spun bonding (Abstract and col 3: 10). The starches taught by Mackey are considered to meet the limitation of “a polar solvent-soluble material comprising a hydroxyl polymer.” This is supported by the disclosure in the instant Specification: “for example the filament may comprise a water-soluble polymer (e.g., starch),” at pg 9: 27. In addition, Mackey teaches the addition of water soluble polysaccharides comprising hydroxyl groups such as water soluble derivatives of cellulose (col 6: 64 to col 7:6).
Mackey teaches active agents such as oxidation agents, emulsifiers, surfactants, debonding agents, lubricants, optical brighteners, antioxidants, flame retardants, and proteins (col 9: 41-47). Mackey teaches an amount of filament forming materials (starch) present in the filament as 5% to about 99.99% (col 5: 39-41), and an amount of active agent of about 0.001% to about 95% (col 7: 33-36); each range taught by Mackey overlaps the claimed range:  in the case where the claimed ranges prima facie case of obviousness exists. MPEP 2144.05 (I). 	 For the limitation in claim 1 of the diameter of at least one filament, Mackey teaches the starch composition is drawn down to an average diameter of less than 10 microns, overlapping the claimed diameter (col 16: 38-42).
For the limitation in claim 1 of “the one or more active agents are uniformly distributed throughout the filament”, Mackey teaches the other ingredients “may be incorporated into the spinnable starch composition” teaching the additives are added before the spinning process and are therefore incorporated into the spun filament (col 9: 40-43).
For the limitation of “polar solvent-soluble” filaments in claims 1 and 40, Mackey teaches the term “starch” includes any “naturally occurring unmodified starches” (col 3: 66-67), as well as hydrolyzed starches with a lower molecular weight (col 4: 14-17 and 28-32). Mackey teaches that starch of 100,000 amu molecular weight gelatinizes and dissolves upon heating in water (a polar solvent). See Example 5, col 23: 28-42. This teaching also meets the limitation in claims 1 and 40 of a morphology change in the filaments, and the limitation in claims 5 and 6 of a polar solvent or water-soluble material.
For the claim 1 limitation of “one or more active agents included in the at least one filament to produce an intended effect in an environment external to the filament,” Mackey teaches the soluble starch filaments comprise oxidation agents, emulsifiers, surfactants, optical brighteners, antioxidants, dyes, and pigments (col 9: 44-48), each of which will produce an intended effect in an environment external to the filament 
For the limitation of claims 1 and 40 of “one or more particulate active agents,” Mackey teaches “additives including inorganic particles such as the oxides of magnesium, aluminum, silicon, and titanium may be added as inexpensive fillers or extenders” (col 10: 4-8).
For the limitation of “plurality of inter-entangled, polar solvent-soluble filaments” recited in claims 1, 3-4, 12, 17-25, and 40-41, Mackey teaches that the composition may comprise an inter-entanglement of starch molecules and high molecular weight polymers (col 6: 39-51):
In order to effectively form entanglements and/or associations with the starch molecules, the high polymer suitable for use herein should have a weight-average molecular weight of at least 500,000. Typically the weight average molecular weight of the polymer ranges from about 500,000 to about 25,000,000, more typically from about 800,000 to about 22,000,000, even more typically from about 1,000,000 to about 20,000,000, and most typically from about 2,000,000 to about 15,000,000. The high molecular weight polymers are preferred in some embodiments of the invention due to the ability to simultaneously interact with several starch molecules, thereby increasing extensional melt viscosity and reducing melt fracture.



For the newly added limitation of “an uncrosslinked hydroxyl polymer” recited in claims 1, 8, and 40, Mackey teaches that addition of a cross-linking agent is optional (col 9:41-45), interpreted as the prior art embodies an invention comprising one or more hydroxyl polymers that are not cross-linked. While Mackey teaches that it is “often desirable to add to the starch polymer cross-linking agents” (col 10: 13-15), reasonably suggesting that crow-linking agents are not required for the functionality of the invention. As set forth in MPEP 2123(I) and (II), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments,” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
For claim 3, Mackey teaches amounts of active agents up to 99.99% (see citation above).
For claim 4, Mackey teaches a ratio of filament forming materials to active agents in a range of 1:19 to 99:1, overlapping the claimed range.
For claim 8, Mackey teaches starch (see above).
For claim 11, Mackey teaches a molecular weight of the starch typically from about 2,000 to about 500,000 amu (col 5: 28-33).
For claims 12 and 13, Mackey teaches plasticizers such as sugars (glucose, sucrose, fructose, raffinose, maltodextrose, galactose, xylose, maltose, lactose, 
For claim 14, Mackey teaches surfactants (col 9, 44-46).
For claim 16, Mackey teaches surfactants, useful as cleaning agents as disclosed in the instant specification (pg 11: 3-5).
For claim 17, Mackey teaches an average diameter of less than 10 microns, overlapping the claimed diameter (see citation above).
For claim 18, Mackey teaches high molecular weight polymers that are  substantially compatible with starch and can be added to the starch fibers in order to achieve the desired extensional viscosity characteristics for the starch compositions (col 5: 55-59).
For claim 19, Mackey teaches other ingredients may be incorporated into the spinnable starch composition (col 9: 40-43).
For claim 23, Mackey teaches polyvinylpyrrolidone (col 6: 60-61) as an added high molecular weight polymer. The evidentiary art of “Overview of pharmaceutical excipients used in tablets and capsules” teaches polyvinylpyrrolidone as a dissolution aid (pg 8, line 12).
For claims 24 and 25, Mackey teaches a bound water content of typically about 8% to about 12%, within the ranges claimed in claims 24 and 25.
For claims 31 and 33, Mackey teaches fabric care agents such as surfactants and oxidizing agents, reading on cleaning agents, optical brighteners, and stain removal/reduction agents (col 11: 44-48). See also the instant specification, pg 11:3-9.

It is noted that claim 40 is interpreted as having “one or more active agents” (lines 4-5). Therefore, the recitation in lines 9 and 10 of “wherein the active agents comprise one or more surfactants, one or more enzymes, and on or more perfumes” is considered a Markush type claim specifying the sources of the one or more active agent(s).
The prior art discloses compositions containing a non-woven web comprising meltblown or spunbond filaments of a hydroxy polymer within the claimed diameter, one or more active agents released due to a morphological change in the filaments wherein the filaments have the claimed composition, and may be inter-entangled, polar solvent soluble starch filaments. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

2) Claims 15 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of Shi (US 2009/0247036 A1; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey are discussed above.
Mackey does not teach the surfactants recited in claim 15 or the dissolution aids recited in claim 23.
Shi teaches the missing elements of Mackey.
Shi teaches starch fiber webs formed by melt-extrusion or spun bonding (pg 1, [0003] and pg 2, [0017]). Shi teaches active agents such as surfactants (pg 3, [0025]), as well as dispersion aids, light stabilizers, anti-oxidants, whitening agents, and lubricants (page 6, [0047]). 
For claim 15, Shi teaches nonionic surfactants as dispersion aids (pg 3, [0024] and [0026]), reading on “dissolution aids” of claim 23.
It would have been obvious to a person of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Mackey by prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

3) Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of Serbiak (US 4,892,758; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey are set forth above.
Mackey fails to teach a coating as required by claims 20-22.
Serbiak teaches the missing elements of Mackey.
Serbiak teaches non-woven, meltblown webs with a condensed liquid detergent coating, which does not have a sticky feel (Abstract and col 1: 59-60).
Serbiak teaches that coating a substrate is a convenient method of providing premeasured amounts of detergent or fabric softener (col 1:14-16 and 53-55).
Regarding claim 20, Serbiak teaches filaments with a coating present of the external surface (Abstract).
Regarding claims 21 and 22, Serbiak teaches the coating composition can comprise one or more liquid detergent actives (col 2: 46-57). 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to enhance the amount of fabric care actives in the composition of Mackey by coating the outside of the fibers as taught by Serbiak since Serbiak 

4) Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mackey (cited above), in view of van Lengerich (US 2002/0044968 A1; of record) and Ferguson (US 6,623,694; of record), as evidenced by “Overview of pharmaceutical excipients used in tablets and capsules” (cited above).
The teachings of Mackey are discussed above. Mackey teaches lubricant compounds can be added to the spinnable starch composition (col 9: 61-63).
Mackey does not teach the suds suppressor recited in claim 41.
Van Lengerich and Ferguson teach the missing elements of Mackey.
Van Lengerich teaches a controlled release starch composition comprising a plasticized starch matrix material which encapsulates an active agent in a substantially homogeneous mass that is processed by heat and extrusion (Abstract).
For claim 41, van Lengerich teaches inclusion of simethicone (claim 20, pg 18, col 2) as an active agent encapsulants. 
Ferguson teaches simethicone as a siloxane antifoaming agent (col 5: 10-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Mackey by prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
 
Obviousness-type Double Patenting Rejections

1) Claims 1, 3-4, 6, 8, 11-25, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of US Patent Number 9,421,153, in view of Mackey (US 2006/0134412 A1; referred to hereinafter as “Mackey ‘412”; of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claim 1 is drawn to a nonwoven web comprising a plurality of inter-entangled, polar solvent-soluble filaments at least one of the filaments being selected from the group consisting of meltblown filaments, spunbond filaments, and mixtures thereof and comprising one or more filament-forming materials comprising a hydroxyl polymer and one or more active agents that releases from the at least one filament when the at least one filament’s morphology changes, wherein the total level of the one or more filament-forming materials present in the at least one filament is less than 50% by weight on a dry filament basis and the total level of the one or more active agents present in the at least one filament is greater than 50% by weight on a dry 
Conflicting claim 1 is drawn to a detergent product comprising a plurality of inter-entangled filaments, wherein at least one of the filaments contains one or more active agents present in the filament at a total level of greater than 20% by weight on a dry filament basis and one or more water-soluble filament-forming materials comprising a hydroxyl polymer. For the new limitation of the web comprising “one or more particulate active agents,” the ‘153 patent, claim 4, recites “active agents” and the disclosure cites active agents may be “particulate active agents” (col 48: 53-57), meeting the limitation.
The '153 claims do not recite melt blown fibers, the diameter of the fiber, or uncrosslinked hydroxyl polymer.
Mackey ‘412 teaches the missing element of the '153 patent.
Mackey ‘412 teaches melt blown fibers in a web comprising active agents ([0026]). Mackey ‘412 teaches the soluble starch filaments comprise active agents such as oxidation agents, emulsifiers, surfactants, optical brighteners, antioxidants, dyes, and pigments (col 9, e.g. 44-48). Mackey ‘412 also teaches the limitation of uncrosslinked hydroxyl polymer ([0097]).
For claims 1 and 17, Mackey ‘412 teaches polysaccharide filaments wherein the filament exhibits a diameter of greater than about 1 m or less than 50 m (page 2, [0025] and claim 8).
prima facie obvious for one of ordinary skill in the art to have the fibers of Mackey ‘412 in the composition of the conflicting claims since Mackey ‘412 teaches web formulations comprising filaments for the same purpose as the conflicting patent. As the conflicting claims are drawn to a product comprising a plurality of inter-entangled filaments, the skilled artisan would have been motivated to have included the fibers of Mackey using the detergent product of the conflicting claims for predictable delivery of active agents in the claimed amounts. 

2) Claims 1, 3-4, 6, 8, 14, 16-19, 23-25, 31, 33, and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, and 5-7 of US Patent Number 9,480,628, in view of Mackey ‘412 (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claim 1 is drawn to a nonwoven web comprising a plurality of inter-entangled, polar solvent-soluble filaments at least one of the filaments being selected from the group consisting of meltblown filaments, spunbond filaments, and mixtures thereof and comprising one or more filament-forming materials comprising a hydroxyl polymer and one or more active agents that releases from the at least one filament when the at least one filament’s morphology changes, wherein the total level of the one or more filament-forming materials present in the at least one filament is less than 50% by weight on a dry filament basis and the total level of the one or more active agents present in the at least one filament is greater than 50% by weight on a dry 
Conflicting claim 1 is drawn to a web material comprising a plurality of inter-entangled filaments associated with one another such that the web material is formed, wherein at least one of the filaments contains one or more active agents present in the filament at a total level of greater than 20% by weight on a dry filament basis, wherein at least one of the active agents comprises a surfactant, and one or more polar solvent-soluble filament-forming materials, and wherein the filament exhibits a diameter of greater than 1 μm and less than 100 μm. Regarding the newly added limitation of the nonwoven web comprising one or more particulate actives, claim 9 of the ‘628 patent recites hair care agents, and the ‘628 disclosure states that hair care agents include a conditioning agent (col 18: 54-57) as well as disclosing that the conditioning agent comprises particles (col 41: 49-56).
The '628 claims do not recite melt blown filaments or an active agent included in the at least one filament to produce an intended effect in an environment external to the filament.
Mackey ‘412 teaches the missing element to the '628 patent.
As cited above, Mackey ‘412 teaches melt blown fibers in a web comprising active agents ([0026]). Mackey ‘412 teaches the soluble starch filaments comprise oxidation agents, emulsifiers, surfactants, optical brighteners, antioxidants, dyes, and pigments (col 9, e.g. lines 44-48). Mackey ‘412 also teaches the limitation of uncrosslinked hydroxyl polymer ([0097])
prima facie obvious for one of ordinary skill in the art to have the fibers of Mackey ‘412 in the composition of the conflicting claims since Mackey ‘412 teaches web formulations comprising filaments for the same purpose as the conflicting patent and also teaches the fibers comprise active agents that may produce an intended effect in an environment external to the filament. As the conflicting claims are drawn to a product comprising a plurality of inter-entangled filaments, the skilled artisan would have been motivated to have included the fibers of Mackey using the web material of the conflicting claims for predictable delivery of active agent in the claimed amounts. 

Examiner’s Reply to Attorney Arguments
The remarks of 05 October 2020 have been fully considered. However, the rejections of claims 1, 3-4, 6, 8, 11-25, 31, 33, and 40-41 over the previously cited references are maintained, as discussed in detail below.

1. Rejection of claims 1, 3-4, 6, 8, 11-14, 16-19, 23-25, 31, 33, and 40 under 35 U.S.C. 103(a) over Mackey, as evidenced by “Overview”
The applicant argues that Mackey as evidenced by “Overview.” The applicant argues that Mackey teaches away from polar solvent-soluble filaments comprising an uncrosslinked hydroxyl polymer because Mackey teaches the inclusion of crosslinking agents that render its filaments water insoluble.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, Mackey (US 7,041,369), teaches 
Suitable high polymers have a polymer, such that the difference between starch and polymer is less than about 10 MPa1/2, preferably less than about 5 MPa”, and more preferably less than about 3 MPa1/2. Nonlimiting examples
of suitable high polymers include polyacrylamide and derivatives such as carboxyl modified polyacrylamide; acrylic polymers and copolymers including polyacrylic acid, polymethacrylic acid, and their partial esters; vinyl polymers including polyvinyl alcohol, polyvinylacetate, polyvinylpyrrolidone, polyethylene vinyl acetate, polyethyleneimine, and the like; polyamides; polyalkylene oxides such as polyethylene oxide, polypropylene oxide, polyethylenepropylene oxide, and mixtures thereof. Copolymers made from mixtures of monomers selected from any of the aforementioned polymers are also suitable herein. Other exemplary high polymers include water soluble polysaccharides such as alginates, carrageenans, pectin and derivatives, chitin and derivatives, and the like; gums such as guar gum, xanthum [sic] gum, agar, gum arabic, karaya gum, tragacanth gum, locust bean gum, and like gums; water soluble derivatives of cellulose, such as alkylcellulose, hydroxyalkylcellulose, carboxyalkylcellulose, and the like; and mixtures thereof.

(paragraph bridging cols 6-7)

As such, Mackey clearly teaches water soluble polymers present in the composition. 
The applicant reiterates the argument that Mackey “teaches away” from polar solvent-soluble filaments because Mackey teaches the inclusion of crosslinking agents that render its filaments water-insoluble. The examiner disagrees. As set forth in MPEP 2145(X)(D)(1), “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed."  Mackey teaches that a “small amount of crosslinking agents may be added to create 

2. Rejection of claims 15 and 23 under 35 U.S.C. 103(a) Mackey, in view of Shi, as evidenced by "Overview" 
The applicant argues that claims 15 and 23 are not rendered obvious over Mackey for the same reason that claim 1 is not rendered obvious over Mackey.
Since the rejection over Mackey is considered proper and is maintained, the rejection over Mackey in view of Shi, as evidenced by “Overview,” is considered proper and is maintained, and since the applicant has not set forth new arguments regarding this rejection, this rejection is maintained.

3. Rejection of claims 20-22 under 35 U.S.C. 103(a) Mackey, in view of Serbiak, as evidenced by "Overview” 
The applicant reiterates the argument that claims 20-22, which ultimately depend from Claim 1, are not rendered obvious over Mackey and Serbiak, as evidenced by Overview for the same reasons that Claim 1 is not rendered obvious over Mackey as evidenced by Overview


4. Rejection of claim 41 under 35 U.S.C. 103(a) Mackey, in view of van Lengerich and Ferguson, as evidenced by "Overview" 
The applicant argues that claim 41 is not rendered obvious over Mackey, van Lengerich and Ferguson, for the same reason that claim 1 is not rendered obvious over Mackey.
Since the rejection over Mackey is considered proper and is maintained, the rejections over Mackey in view of van Lengerich and Ferguson, as evidenced by “Overview,” is considered proper and is maintained, and since the applicant has not set forth new arguments regarding this rejection, this rejection is likewise maintained.

Response to Arguments regarding Double Patenting Rejections
5. Rejection of claims 1, 3-4, 6, 8, 11-25, 31, and 33 under the doctrine of Obviousness-type Double Patenting over claims 1-9 and 12-20 of USP 9,421,153 in view of Mackie ‘412
The applicant argues that, for the reasons discussed above with respect to the rejections under 35 U.S.C. 103, claims 1 and 40, as amended, is not rendered obvious over US 9,421,153 in view of Mackey. MPEP 2143.03. Further, Applicants respectfully 

6. Rejection of claims 1, 3-4, 6, 8, 11-25, 31, 33, and 40 under the doctrine of Obviousness-type Double Patenting over claims 1-9 and 12-20 of USP 9,480,628 in view of Mackie ‘412
The applicant argues that, for the reasons discussed above with respect to the rejections under 35 U.S.C. 103, claims 1 and 40, as amended, is not rendered obvious over US 9,421,153 in view of Mackey. MPEP 2143.03. Further, Applicants respectfully submit that Claims 3-6, 8, 11-25, 31, and 33, which ultimately depend from claim 1, as amended, are not rendered obvious over US 9,421,153 in view of Mackey. 
The examiner acknowledges the arguments presented, but does not consider them persuasive for the reasons set forth in the rejection above and in the Non-Final Rejection of 19 March 2020. Therefore, the rejections over Obviousness-type Double Patenting over US Patent Number 9,421,153, in view of Mackey ‘412 and US Patent Number 9,480,628, in view of Mackey ‘412 are maintained.

CONCLUSION
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.